DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 18-19, 22-24, 26-31, 33, 35-38, and 40-42, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 8 and 35 both recite “wherein the wireless data receiver…change[s] or modif[ies] the initial message based on the second communication” which is indefinite.  A wireless data receiver, by definition, receives data.  There is no logic or executions made by this device as described in the Specification.  The support for the functionality described in these claims is for the device as a whole, and is not descriptive of the wireless data receiver, per se. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 18-19, 22-24, 26-31, 33, 35-38, and 40-42, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, there is only support for a wireless device which receives information.  It what structure e.g. type or construction of “wireless data receiver” is capable of the several functionalities claimed.  Thus is unclear how a typical “wireless data receiver” or one as known in the art, is physically capable of the functions claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 11, 18, 23-24, 26-39, and 41-42 , are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) in view of Buchanan (US 2015/0019518), Kessinger (US 2017/0031346), and (optionally) Tolkowsky (US 2006/0086802).
In respect to claims 8-9, 11, 27, 29-39, and 41-42, Mayer et al. disclose a greeting card comprising a base material 131 defining a first and second major surfaces 121 and 122, with an interior housing between the surfaces; a display screen (e.g. LCD screen) 14 which is provided on the first surface 121 and configured to display text, images, etc. (Fig. 3); a wireless data receiver (e.g. Bluetooth) in electrical connection with the display screen (0041); and a power source with activation button (0010).  Mayer discloses that the wireless data receiver receives “sender-selected or sender-created digital“ to be provided on the display screen.  This may be initiated via wireless transfer which is “real time” (0003).  Although this is considered to infer selection of an initial message and a subsequent real time change to a second message, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  The wireless configuration (structure) is capable of this functionality, and further is configured to work with any app that support Bluetooth communication.
Mayer et al. do not disclose that the base material comprises a metal or alloys (e.g. brass, titanium, et al.) or ceramics however Buchanan teaches a similar greeting card which may comprise a variety of materials, including paper stock similar to Mayer et al. or other materials such as a variety of metals (e.g brass, titanium, et al.) or ceramics (0026) and it would have been obvious to provide the base material taught in Mayer et al. as a metal in view of Buchanan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Mayer et al. in view of Buchanan substantially teach the claimed invention for the reasons stated above, but do not teach gemstones and/or engraving in the first or second major surface, however, Kessinger teach a similar greeting card which comprises gemstones (0010) in combination with a personalized message (Fig. 10), the indicia/message may be engraved (0035).  The gemstones may create a “symbol” which basically constitutes any arrangement of gemstones.
Mayer et al., Buchanan, and Kessinger, teach that the gemstones are “generally flush with the first major surface”, as one of ordinary skill would readily ascertain by the disclosure in Kessinger that the gemstones may be “embedded”, as opposed to alternatives of “attaching” or “combining” (0010).  Regardless, Tolkowsky teaches a similar card substrate which is provided with metal layers and further embellished with gemstones (e.g. a credit card), with a various array of embedding the gemstones such that they are flush with the first major surface (Figs. 3A-8D).  It would have been obvious to provide the embedded gemstones in the greeting card taught in Mayer et al., Buchanan, and Kessinger as “generally flush” with a major surface as taught in Tolkowsky as to not protrude from the substrate (0011-0012).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, embedding without significantly projecting from a surface (“generally flush”) such that the gemstones may not be easily scraped, damaged, or dislodged.
In respect to claim 18, Mayer et al. further disclose that the greeting card may be embodied without the foldable front element 22, and thus comprise a single non-foldable flat sheet (0050; Fig. 4).
In respect to claims 23-23 and 26, Mayer et al. in view of Buchanan, Kessinger, and (Tolkowsky) substantially teach the claimed limitations for the reasons stated above (thicknesses, and “similar dimensions to a credit card”), but do not disclose the particular dimensions of the greeting card, however, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claim 28, Mayer et al. further disclose that the activation button may be mounted to the front or back cover (first or second major surface) (0037), as opposed to the side surface shown (Fig. 2).
In respect to claims 35-39 and 41-42, Mayer et al. in view of Buchanan , Kessinger, and (Tolkowsky), teach the claimed invention for the reasons stated above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) in view of Buchanan (US 2015/0019518), Kessinger (US 2017/0031346), and (optionally) Tolkowsky (US 2006/0086802) as applied to claim 8 above, and further in view of Solum et al. (US 2014/0169599).
Mayer et al. in view of Buchanan, Kessinger and (Tolkowsky), teach the claimed invention, including a Bluetooth adapter, but do not specify a Bluetooh low energy “BLE” technology, however, Solum et al. teaches BLE technology (Abstract) and it would have been obvious to provide the Bluetooth taught in Mayer et al. in view of Buchanan, Kessinger and (Tolkowsky) as BLE technology in view of Solum et al. to reduce power consumption (0012).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) and Buchanan (US 2015/0019518), Kessinger (US 2017/0031346), and (optionally) Tolkowsky (US 2006/0086802) as applied to claim 8 above and in further view of Lee et al. (WO 99/16626).
Mayer et al., Buchanan, Kessinger, and (Tolkowsky), substantially teach the claimed invention for the reasons stated above, but do not disclose that the base material contains a surface coating which comprises the metals disclosed, however, Lee et al. teach a similar card with a surface coating of valuable metal e.g. gold, (Abstract) and it would have been obvious to modify the card taught in Scanlon et al. to provide the same valuable metal appearance with a relative low cost (Pg. 1, 12-15).

Claims 19, 22, and 40, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2011/0247247) in view of Buchanan (US 2015/0019518), Kessinger (US 2017/0031346), and (optionally) Tolkowsky (US 2006/0086802), and further in view of Fetters et al. (US 2015/0336415)
Mayer et al., Buchanan, Kessinger, and (Tolkowky), substantially teach the claimed invention for the reasons stated above, but do not teach a “protruding tab that is continuous with and part of the same material as the base portion” or an aperture, however, Fetters et al. teach a greeting card which comprises a base portion and a protruding tab that are continuous and made from the same material, the protruding part further including an aperture (Fig. 1).  It would have been obvious to provide the greeting card taught in Mayer et al. and Buchanan with a protruding tab and aperture in view of Fetters et al. to attach the card to a bottle (Abstract).   
Kessinger further teaches providing gemstones into a similar card (see rejection above).  It would have been obvious to incorporate gemstones into any surface, as matters of mere ornamentation.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, choosing any surface to provide a decorative gemstone.

Response to Arguments

Applicant's arguments filed 02/16/22 have been fully considered but they are not persuasive.
The applicant contends that Mayer et al. “does not expressly discuss any real time transfer of digital content thereafter as a second communication [after the first transfer of the initial message] to change or modify the initial message to display a second message”, however the examiner disagrees.
The capability of the wireless data receiver has been adequately detailed in previous Office Actions, but will be further parsed out:
“receive a first communication from an external electronic device, wherein the first
communication includes information describing an initial message to be displayed
on the display screen [and] display the first communication on the display screen”
	This limitation has been admitted to be disclosed by the Applicant (See Remarks, Pg. 8)., and is fully detailed above.
	“receive, subsequent in time to receipt of the initial message, a second communication sent and received live in real time from the same external electronic device or a different external electronic device, wherein the second communication includes information describing a second message”
	The digital media device, which includes the wireless data receiver, is capable of receiving a second message in real time, as it is explicitly disclosed [Real time is simply defined as the “2) the actual time during which a process takes place or an event occurs” Dictionary.com].  This second message may be purchased at a merchandising location (e.g. physical store or a website) and transmitted directly to the digital multimedia device.  This transmission may be Bluetooth as detailed above (0007).
	“change or modify the initial message based on the second communication and display the second message on the display screen”
	This is likely the main contention of what Mayer et al. allegedly does not disclose, however, the recitation is read as “wherein the wireless data receiver is configured to… change or modify the initial message based on the second communication and display the second message on the display screen”.  As noted above the digital media device encapsulates the wireless data receiver in Mayer et al., i.e. the wireless data receiver is an integral component to the digital media device.   Mayer et al. teaches that the second message may be loaded into the digital media device, real time (direct wireless transfer).  The device is then capable of executing user demands, such as changing the message within storage based on the old message (e.g. choosing a message over an initial message).  It is assumed that the applicant intends to claim that the second communication is automatically loaded to the display screen without storage, replacing the initial message, however, this is not expressly claimed.   Any claim amendment further detailing this supposed functionality must be fully supported by the Specification.
	The wireless data receiver, alone, as one of ordinary skill in the art readily understands, does not have the capability to automatically effectuate changes as claimed (See 35 USC 112) above.
	The applicant contends that the functionalities inherent in the structures are not adequately addressed, yet, the applicant has not provided the required differentiation between the structure of the Mayer et al. and the structure of the present invention.   The present application states “the greeting card is capable of allowing a receipt of post gift new messages and received in real time” (0026), which does not differentiate from Mayer et al. 
	In respect to claim 35, the applicant alleges that Tolkowsky teaches away from the combination since the gemstones in Tolkowsky are “larger in diameter than the thickness of the typical credit card”, however, this is not persuasive.   Tolkowsky is solely applied as a teaching to modify the method of embedding of the gemstones.  The size of the gemstones is not relevant to the teaching.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637